DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of amendment filed 01/27/2021. Claims 11 and 13-25 are pending. As discussed in the attached interview summary. Claims 1-10 are cancelled. An action on the merits is as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 15-16, 18-20 and 24-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandri (US 2019/0343579) in view of Clark (US 2016/0287307).
Regarding claim 11, Tandri discloses a method of screening for a target nerve to ablate in a lung of a patient for the treatment of COPD or asthma, the method comprising: selecting a candidate nerve in the lung to temporarily paralyze [Para 0064]; advancing an instrument along an airway in the lung and into the vicinity of the candidate nerve [Para 0110]; temporarily paralyzing the candidate nerve with the instrument[Para 0066-0068]; and monitoring the patient for a reaction during the temporarily paralyzing step [Para 0107] but fails to disclose interrogating the candidate nerve, wherein the step of interrogating the nerve is performed by probing the candidate nerve and evaluating contraction of the airway; if airway contraction arose from the interrogating step  then the paralyzing step is performed. However, Clark discloses treatment of the airways in which an interrogation (stimulus) of candidate nerves is performed prior to initiating treatment on the nerve [Para 0023-0026], additionally during stimulation of the nerves, airway contraction is observed and can be alternatively measured during a nerve interrogation step. While the treatment discussed by Clark is silent as to whether temporary paralysis of the nerve occurs, the method steps provided by Clark include ablation of the target nerve [Para 0056 discusses treatment member alternatives; Para 0061 mentions temporary or permanent effects on tissue]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the method of targeting a nerve to ablate as taught by Tandri with the stimulation and treatment method as provided by Clark in order to better treat targeted 
Regarding claim 15, Tandri as modified by Clark disclose the method of claim 11, further comprising selecting an alternate candidate nerve if an adverse reaction is observed during the monitoring step, and temporarily paralyzing the alternate candidate nerve [Clark discusses in Para 0073-0074 the identification of multiple nerve sites and treatment thereof if a desired effect is not found in response to stimulus].  
Regarding claim 16, Tandri discloses the method of claim 11 wherein the temporarily paralyzing step comprises injecting a local anesthetic into the candidate nerve [Para 0107].  
Regarding claim 18, Tandri and Clark disclose the method of claim 11 wherein the temporarily paralyzing step comprises freezing [Clark discloses the use of cryotherapy as the energy delivery apparatus].  
Regarding claim 19, Tandri discloses the method of claim 11 further comprising identifying the candidate nerve as the target nerve to be ablated if an adverse reaction is not observedAttorney Docket: UMT015USPage 9 of 16 during the observing step [Para 0107].  
Regarding claim 20, Tandri discloses the method of claim 19 further comprising directly ablating the target nerve [Para 0110].  
Regarding claim 24, Tandri discloses the method of claim 11 wherein the nerve is the pulmonary parasympathetic nerve (PPN) [Clark Para 0048 discusses the various nerves affecting the lung tissue in order to direct therapy there].  
Regarding claim 25, Tandri discloses the method of claim 11 wherein the energy is applied at the 10 or 2 o'clock position along the airway [Para 0110, Tandri discusses applying energy to the targeted nerve; it is unclear as to how one would determine an exact 10 or 2 o clock position when the insertion of the device can be manipulated to various points along the airway and would not remain at a constant 10 or 2 o clock position; since the energy delivery of Tandri can occur along the airway at a determined point, it could occur at any position within the airway].

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandri (US 2019/0343579) in view of Clark (US 2016/0287307) in further view of Lacey (US 2008/0249439).
Regarding claim 13, Tandri and Clark disclose the method of claim 11, but fail to disclose wherein the interrogating step is performed by pushing a portion of the instrument against the candidate nerve. However, Tracey discloses treatment of inflammation by non-invasive stimulation as well as stimulating the vagus nerve either electrically or mechanically [Para 0092]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the interrogation steps as taught by Tandri and Clark utilize various methods of stimulation/interrogation including mechanical as taught by Tracey. Doing so would allow for different types of stimulation to occur wherever needed in order to effectively treat and or locate the targeted area.
Regarding claim 14, Tandri and Clark disclose the method of claim 13 wherein the interrogating step comprises observing whether an airway controlled by the candidate nerve moves [Clark: Para 0055-0058].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tandri (US 2019/0343579) in view of Clark (US 2016/0287307) in further view of Dacey, JR. at al. (US 2009/0149897).
Regarding claim 17, Tandri discloses the method of injecting a local anesthetic but fails to disclose wherein the local anesthetic is one selected from the group consisting of bupivacaine, levobupivacaine, and ropivacaine. However, Dacey teaches that bupivacaine, levobupivacaine, and ropivacaine are all local anesthetics that are used as nerve blocking agents (paragraph 0135). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any of the nerve blocking agents of Dacey as the local anesthetic in Tandri in order to provide a nerve block.

Claims 21-23 are rejected under 35U.S.C. 103 as being unpatentable over Tandri (US 2019/0343579) in view of Clark (US 2016/0287307) in further view of Barry et al. (US 2011/0257644).
Regarding claims 21-22, Tandri and Clark disclose the method of claim 20, but fails to disclose wherein the ablation is performed using a condensable vapor, the condensable vapor is generated and delivered from a vapor generator system comprising a controller having a graphical user interface, an elongate flexible catheter, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of vapor condensed ablation as taught by Barry with the system of Tandri and Clark in order to be able to deliver the ablative medium to the desired area either focally or regionally dependent on location (Barry: paragraph 0025).
Regarding claim 23, Tandri as modified by Clark disclose wherein the catheter includes an expandable distal region [Clark: Para 0024].

Response to Arguments
With regards to the drawing objections, applicant has corrected the previous objection.
Applicant’s arguments with respect to claim(s) 11 and 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Additionally, Lacey (US 2008/0249439) has been included to further define a mechanical stimulus to the target nerve including the vagus nerve. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794